DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The Terminal Disclaimer has been reviewed and is sufficient to overcome the Double Patenting rejections.  The Double Patenting Rejections have been withdrawn. 
Allowable Subject Matter
Claims 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is drawn towards a neuromodulation system to induce locomotor activity, which includes a processor, signal generator, sensors, electrodes and a memory.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with receiving physiological data from a sensor related to the delivery of stimulation, providing the stimulation parameters and physiological data to an algorithm and the algorithm generating second stimulation parameters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792